REPUBLIQUE DU TCHAD

PRESIDENCE DE LA REPUBLIQUE

PRIMATURE

TDES CARRIERES

ET DES MINES

ARRETE N°1, /PR/PM/MMGC/SG/DGGM/16
Portant octroi d'un Permis d'Exploitation d'or à la Société "MANAJEM
COMPANY LTD SARL"
dans le secteur de Mighni, Département de Fitri, Région de Batha

Vu la Constitution ;

Vu le Décret N°514/PR/2016 du 08 Août 2016 portant Nomination d'un Premier
Ministre, Chef de Gouvernement : |

Vu le Décret N°518 /PR/PM/2016 du 14 Août 2016 portant Nomination des
membres du Gouvernement ;

VU la loi N°011/PR/95 du 20 Juin 1995, Portant Code Minier ;

Vu la Convention Minière du 21 septembre 2016 conclue entre l'Etat tchadien
et la Société MANAJEM COMPANY LTD SARL :

Vu l'Article 18 du Code Minier, portant attributions du Ministre en charge des
Mines:

Vu la demande du Permis d'Exploitation minière présentée par la Société
MANAJEM COMPANY LTD SARL en daie du 14 Octobre 2016:

D SARL. fiiaie

HA AA
44 09 RAT um LD

He Fitr
d
| AL5 | N 12°33/12.8” E 17°45/46.5"
AL6 N 12°29/35.8” E17°5459,7" |
AL7 N 12°29/41.1” E17°59/59" 112 Km?
AL8 N 12°35/02.7” E 18°00’01.1” |
AL9 N 12°34'58.1” E17°53/14.7”

ARTICLE 3: Le présent Permis d'Exploitation confère à son bénéficiaire un
droit exclusif valable pour l'or sur le secteur de Mighni conformément aux
coordonnées ci-dessus, à l'exception des zones interdites, de protection ou
fermées et des superficies faisant l'objet d'un autre titre minier.

ARTICLE 4 : Le présent Arrêté accompagne la convention minière et son
Avenant 001 conclus entre l'Etat tchadien et la Société MANAJEM COMPANY
LTD SARL, dans le respect des différentes dispositions relatives à l'éxploitation
de l'or dans la zone octroyée ; en conformité avec le Code Minier et la Loi
des Finances en vigueur au Tchad.

ARTICLE 5: Les activités de la société MANAJEM COMPANY LTD SARL seront
conduites de manière à respecter les règles de sécurité et d'hygiène pour les
travailleurs et en assurant la protection de l'environnement physique, les
populations locales, les Us et coutumes ancestrales, en contenant la pollution
sous toutes ses formes dans les normes acceptables ou prévues par le Code
Minier et la Législation sur l'Environnement.

ARTICLE 6 : La main d'œuvre doit être constituée en priorité par les habitants
des villages environnants immédiats.

ABTINIE Te

= iso

le]

nt 001.

inière et son Avena

D

minier est tenus de communiauer à la

ent titr |
n rapport annuel de se:

a

ARTICLE 9: Le titulaire du Permis est tenu de borner le périmètre délimité à
l'article 2 ci-dessus dans un délai ne dépassant pas six (6) mois à compter de

la See de signature d'octroi du Permis. Le 2 présent permis d'exploitation
5 » ot dans le

ordé pour une période de vingt cinq
ie 5G signaiure. li est renouvelable sous

ons

ia logie et des

de la Région de Batha, le Préfet du Département de Fitri, le Délégué Régional
de la zone centre du Ministère en charge des Mines et les sultanats
concernés sont chargés chacun en ce qui les concerne, de l'application du
présent Arrêté qui prend effet pour compter de la date de sa signature.

GOMDIGUE BAÏDI LOMEY = =

Ampliations
- PR/PM
-MMGC
-SG/MMGC .
-DGGM..
-D GEOL.
-DMC.
-Gouvemorai de Baïha
-Préfet de Fitri
-Délégué du MMGC de la zone centre....l
-Société MANAIEI
- Archives.

GC/

à

M. NOV 2016

